t c memo united_states tax_court barry maurice anderson petitioner v commissioner of internal revenue respondent docket no filed date barry maurice anderson pro_se clint j locke for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency of dollar_figure in and a sec_6662 accuracy-related_penalty of dollar_figure in relation to petitioner’ sec_2010 federal_income_tax after concessions the issue for decision is whether unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at trial respondent conceded that petitioner was not liable for the sec continued petitioner is entitled to a deduction for alimony payments he claimed on hi sec_2010 federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in alabama when he filed his petition petitioner and his ex-wife separated and began divorce proceedings in the circuit_court mobile county alabama domestic relations division circuit_court in at the time of the separation and divorce petitioner owned at least two parcels of real property--the marital home and a home in dauphin island petitioner moved to the dauphin island home when he left the marital residence in petitioner’s ex-wife was not working at the time of the separation and divorce continued a accuracy-related_penalty respondent also adjusted petitioner’s itemized_deductions on the basis of his determination to disallow a portion of petitioner’s alimony deduction that adjustment is computational and will not be discussed further dauphin island is a town on a barrier island of the same name off the coast of alabama on date the circuit_court entered a pretrial order of court ordering both parties inter alia to m aintain status quo as to payment of house note or rent utilities food necessities fixed credit obligations etc petitioner continued to make the mortgage payments for the marital home and the dauphin island residence petitioner also electronically transferred dollar_figure to his ex-wife every month from january to date in april june and date petitioner transferred more than dollar_figure to his ex-wife to cover additional expenses she incurred to cover necessities such as vehicle repairs petitioner testified that these payments were for her spending money and other things that i had previously paid for in addition petitioner wrote his ex-wife checks for dollar_figure each for october through date the memo lines on the october november and december checks state alimony payment alimony and alimony respectively on date the circuit_court entered a judgment of divorce judgment dissolving petitioner’s marriage paragraph of the judgment states defendant husband will pay as rehabilitative alimony the sum of dollar_figure per month for twenty-four months this rehabilitative alimony amount will not be modifiable paragraph of the judgment states defendant husband will pay petitioner transferred only dollar_figure for january as a property settlement the sum of dollar_figure at the rate of dollar_figure per month paragraph of the judgment states defendant husband will commence payment of the alimony and property settlement beginning date paragraph of the judgment states defendant husband will continue to pay the dollar_figure to the plaintiff wife for september and the plaintiff will pay and be responsible for september utilities at the homeplace petitioner timely filed hi sec_2010 federal_income_tax return claiming an alimony deduction of dollar_figure respondent mailed petitioner a notice_of_deficiency dated date in which he determined that petitioner was entitled to an alimony deduction of only dollar_figure opinion generally the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioner did not argue for a burden shift under sec_7491 and the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains his i alimony generally sec_215 allows a deduction for alimony payments made during the payor’s taxable_year alimony means any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_215 an alimony payment is defined as any payment in cash that satisfies the following four requirements the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate the payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 the payor and payee spouses are not members of the same household at the time the payments are made and there is no requirement to make payments or substitutes therefor after the payee spouse’s death sec_71 all four requirements must be met for payments to qualify as alimony or separate_maintenance jaffe v commissioner tcmemo_1999_196 ii petitioner’ sec_2010 payments respondent disallowed petitioner’s deduction for alimony payments except for the payments evidenced by the checks for dollar_figure negotiated in october november and date the judgment states that petitioner’s alimony payments would begin in date in issue are the electronic transfers petitioner made to his ex-wife’s bank account in january through date a petitioner’s january through date payments petitioner argues that the dollar_figure monthly payments he made in january through date were not voluntary payments but were for his ex- wife’s spending money and other things that i had previously paid for petitioner argues he made the payments pursuant to the circuit court’s pretrial order and that this order is a divorce_or_separation_instrument and meets the other requirements of sec_71 respondent’s line of questioning about the circuit court’s pretrial order focused on the fact that the word alimony was not used in the pretrial order but the word maintenance was making the payments maintenance payments instead of alimony respondent’s attempt to differentiate the two is unnecessary as sec_71 allows a deduction for amounts received as alimony or separate_maintenance payments the circuit court’s pretrial order is a preprinted form with blanks for the parties’ names a case number the date of trial the date of the order and two circuit_court judges’ signatures the term divorce_or_separation_instrument as defined in the code includes a written instrument incident to a decree of divorce or separate_maintenance sec_71 sec_71 speaks only in terms of a ‘written instrument’ it does not dictate the medium which may be used nor the form of writing which the instrument must take 66_tc_1058 the written instrument is not required to state a definite amount of support to be paid 79_tc_340 incident as an adjective is defined as d ependent upon subordinate to arising out of or otherwise connected with something else usu of greater importance black’s law dictionary 8th ed a decree is a court’s final judgment or any court order especially one in a matrimonial case id pincite the circuit court’s pretrial order is not dependent upon subordinate to or arising out of a decree of divorce or separate_maintenance it is however otherwise sec_71 was amended by the deficit_reduction_act_of_1984 pub_l_no sec_422 stat pincite effective for divorce or separation instruments executed after date before the amendment a written instrument was incident to such divorce or separation and not specifically related to the decree itself connected with a decree of divorce as the circuit_court sent the order to both parties before the date trial that produced the judgment therefore the circuit court’s pretrial order is a written instrument incident to a decree of divorce or separate_maintenance the pretrial order requires the parties to m aintain status quo as to payment of house note or rent utilities food necessities fixed credit obligations etc petitioner testified that the dollar_figure payments he made to his ex-wife were for spending money and other things for which he had previously paid he also testified that his ex-wife was not working at that time additionally petitioner testified that the payments to his ex-wife were not voluntary and that he would not have made them but for being required to under the circuit court’s pretrial order to maintain the status quo the court finds petitioner’s testimony credible the mortgage payments for the two real properties--the marital residence where his ex- wife lived and a home in dauphin island where he lived during the pendency of the divorce--were separately debited from his checking account the pretrial order requires the parties to maintain the status quo for a wide range of payments with the inclusion of etc at the end of the first sentence describing the duties and responsibilities of the parties petitioner’s ex-wife was not working at the time of the divorce and would not have had the means to pay for utilities food necessities fixed credit obligations etc without petitioner’s monthly payments to her petitioner’s january through date payments were cash payment transfers from his bank account and were received by his ex-wife under_a_divorce_or_separation_instrument petitioner’s payments also meet the second and third requirements that the payments were not designated as not being deductible by the payor and not included in income by the payee in the written instrument and were not received while the payor and payee spouses were members of the same household the circuit court’s pretrial order makes no mention of the tax ramifications of the payments and petitioner testified that he had moved out of the marital home in date that leaves the final requirement that the payments cease upon the death of the payee spouse because the pretrial order is silent as to whether these payments meet that requirement the court must look to state law for the answer see 309_us_78 102_f3d_842 6th cir aff’g tcmemo_1995_183 see also kean v commissioner tcmemo_2003_163 aff’d 407_f3d_186 3d cir gilbert v commissioner tcmemo_2003_92 aff’d sub nom 94_fedappx_126 3d cir petitioner argues that alimony payments cease after the death of the payee spouse under alabama law respondent argues that alabama law is silent on the issue while there is no rule in the alabama statutes about the termination of alimony payments upon the death of the recipient spouse the question has been resolved through alabama caselaw alabama has two categories of alimony--alimony in gross and periodic alimony lacey v lacey so 3d ala civ app alimony_in_gross is considered compensation_for the recipient spouse’s inchoate marital rights and may represent a division of marital assets where liquidation of those assets is not practicable id pincite citing hagar v hagar so 2d ala the payment must be made from the payor’s present estate at the time of the divorce id citing hagar so 2d pincite for a payment to be alimony_in_gross the following requirements must be met the time of and amount of the payment must be certain and the right to alimony must be vested id quoting cheek v cheek so 2d ala civ app the alabama supreme court has held that the term ‘vested’ simply signifies that an award of ‘alimony in gross’ is not subject_to modification id pincite quoting hagar so 2d at in other words alimony_in_gross is a form of property settlement id pincite citing hagar so 2d pincite alimony_in_gross must be unequivocally stated or necessarily inferred from the language of the instrument kilgore v kilgore so 2d ala civ app citing trammell v trammell so 2d ala civ app periodic alimony is a payment for the future support of the payee spouse payable from the current earnings_of the payor spouse lacey so 3d pincite citing hagar so 2d pincite the purpose of periodic alimony is to support the former dependent spouse and enable that spouse to the extent possible to maintain the status that the parties had enjoyed during the marriage until that spouse is self-supporting or maintaining a lifestyle or status similar to the one enjoyed during the marriage id quoting o’neal v o’neal so 2d ala civ app in alabama periodic alimony payments cease at the death of either spouse kelley v state dep’t of revenue so 2d ala civ app citing borton v borton so ala petitioner’s payments in january through date were to maintain the financial status quo of the parties until a judgment of divorce was entered in other words the purpose of the payments was to maintain the status the parties had enjoyed during the marriage see lacey so 3d pincite petitioner’s payments in january through date were periodic alimony payments under alabama law and therefore would have ended upon the death of either spouse see kelley so 2d pincite thus the january through date payments meet the requirement of sec_71 petitioner’s january through date payments meet the definition of alimony under sec_71 therefore petitioner is allowed a deduction for the payments as alimony under sec_215 for b petitioner’s date payment paragraph of the judgment required petitioner to continue to pay the dollar_figure to the plaintiff wife for september petitioner’s date payment was an extension of the periodic_payments he was making under the circuit court’s pretrial order and the judgment required him to continue making these payments until his payments began under the judgment therefore the september payment also meets the requirements of sec_71 and is deductible as alimony under sec_215 the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
